Exhibit 10.44

 

AMENDMENT NO. 2 TO

 

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
March 12, 2007, is entered into by and between NOVADEL PHARMA INC; a Delaware
corporation with principal executive offices at 25 Minneakoning Road,
Flemington, New Jersey 08822 (the “Company”), and MICHAEL E.B. SPICER, residing
at 25 Princess Pine Lane, Easton, Connecticut 06612 (the “Executive”). The
Company and the Executive each may be referred to herein individually as a
“Party”, or collectively as the “Parties”.

 

WHEREAS, the Parties entered into that certain Employment Agreement dated
December 20, 2004, and an Amendment to Employment Agreement dated September 2,
2005, (together, the “Agreement”) pursuant to which the Company employed the
Executive as Chief Financial Officer of the Company and the Executive agreed to
serve in that capacity;

 

WHEREAS, the Agreement provided for certain terms and conditions for which the
Parties agreed upon; and

 

WHEREAS, the Parties desire to amend the Agreement to provide additional sums of
compensation to be used to reimburse Executive for his living expenses.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties, the Parties hereto, do hereby agree as follows:

 

 

1.

Compensation. Section 4(g) of the Agreement shall be amended and restated in its
entirety to provide as follows:

 

“4(g)            Living Expenses. The Company will reimburse Executive for his
documented housing expenses, including rent and utilities for his current
apartment in or near Flemington, NJ, as well as, for his documented commutation
expenses from his primary residence in Connecticut, including tolls and mileage,
in an amount not to exceed $2,083 per month or $25,000 in the aggregate in any
calendar year, for the period commencing July 1, 2006 through December 20,
2007.”

 

 

2.

Confirmation of Agreement. Except as otherwise amended or modified hereby, all
terms of the Agreement shall remain in full force and effect.

 

 

3.

Capitalized Terms. Capitalized terms used but not defined in the Amendment
      shall have the meanings ascribed to them in the Agreement.

 

 

4.

Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------



IN WITNESS WHEROF, the duly authorized officers of the Parties have executed the
Amendment as of the dates set forth below their respective signatures.

 

 

NOVADEL PHARMA INC.

 

MICHAEL E.B. SPICER

 

 

 

 

 

By:

/s/Jan H. Egberts, M.D.

 

By:

/s/Michael E.B. Spicer

 

 

 

 

 

Name:

Jan H. Egberts, M.D.

 

Name:

Michael E.B. Spicer

 

 

 

 

 

Title:

President and CEO

 

Title:

Chief Financial Officer

 

 

 

 

 

Date:

March 12, 2007

 

Date:

March 12, 2007

 

 

 

 

 

 

 

 